DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-53,68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Asrar et al.(USAN 20030060371; 03/27/2003).Asrar et al. at claim 1 teach a method of treating plant, plant propagation material, plant foliage and plant seed with a diazole, triazole, or strobilurin type fungicide in order to increase the vigor and/or the yield of an agronomic plant. Asrar et al. at claims 35-36 teach the application of the fungicide to plant seed or plant foliage. Asrar et al. at claims 49 and 50 teach applying to plant foliage a combination of the fungicide with a herbicide including glyphosate. Asrar et al. at claims 46,48,49 suggest that the plant/plant seed possesses a transgenic event providing the plant with resistance/tolerance to glyphosate. Asrar et al. suggest the application of a combination of the fungicide(diazole, triazole, or strobilurin type) and a herbicide(glyphosate) to plant foliage and plant seed rendering the instant claim to an admixture of glyphosate and pest control compound(diazole, triazole, or strobilurin type) obvious. 

The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.


Claims 51-53,68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Asrar et al.(WO 03026421 A1).
The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. Asrar et al. at claims 1,24-40 suggest a fungicidal composition comprising a a diazole, triazole, or strobilurin type fungicide. Asrar et al. at claims 41 teach a method of treating plant, plant propagation material, plant foliage and plant seed with a diazole, triazole, or strobilurin type fungicide. Asrar et al. at claims 49-50 teach the application of the fungicide to plant seed or plant foliage. Asrar et al. at claims 51 and 52 teach applying to plant foliage a combination of the fungicide with a herbicide including glyphosate. Asrar et al. at claims 51,52 teach that the plant/plant seed possesses a transgenic event providing the plant with resistance/tolerance to glyphosate. Asrar et al. suggest the application of a combination of the fungicide(diazole, triazole, or strobilurin type) and a herbicide(glyphosate) to plant foliage and plant seed rendering the instant claim to an admixture of glyphosate and pest control compound(diazole, triazole, or strobilurin type) obvious. 

Claims 51-54,68,69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shephard et al.( USPN 4808628; 2/28/1989). Shephard et al. at the abstract and column 1 – column 2 including Table 1 teach amid benzamide compounds having both fungicidal and herbicidal activity. Shephard et al. at column 6 lines 19-57 teach that the benzamide compound can be formulated into the composition for application to plant, plant foliage and plant seed to combat fungi. Shephard et al. at column 7 line 61 – column 8 line 48 teach that other actives(insecticides, herbicides and fungicides particularly glyphosate and diclobutrazol which is a triazole fungicide) can be added to the benzamide formulation for application to plant and plant propagation material. Shephard et al. do not exemplify a composition comprising the benzamide fungicidal compound and glyphosate and optionally diclobutrazol. However, Shephard et al. do suggest a composition comprising the benzamide fungicidal compound and glyphosate and diclobutrazol rending the instant obvious. With respect to the use of the admixture of glyphosate plus insecticide on glyphosate tolerant crop, the intended used adds no further limitation to the individual components of the claimed admixture or the admixture as a whole. Thus, in an admixture composition claim, the recitation of its intended use therein provides no structural limitation to the admixture.


Claims 51-54,69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankey et al.( Weed Technology (2004), 18(3), 698-703). Pankey et al. teach a combination of 750 g ae/ha with insecticides: acephate (370 g ai/ha), dicrotophos (370 g ai/ha), dimethoate (220 g ai/ha), fipronil (56 g ai/ha), imidacloprid (53 g ai/ha), lambda-cyhalothrin (37 g ai/ha), oxamyl(280 g ai/ha), or endosulfan (420 g ai/ha) and insect control with coapplication of the herbicide with insecticides ). Pankey et al. does not teach an admixture or mixture of the glyphosate with the insecticides or insecticides. However, since Pankey et al. teach a coapplication of the glyphosate and the insecticide it would have been obvious to an Artisan in the field to have tried combining the glyphosate and the insecticide in a mixture and then apply it to the crop/plant for weed control rending the admixture of glyphosate plus the insecticide(s) obvious absent a showing of the criticality of the admixture over Pankey et al.s’ coapplication of glyphosate and the insecticides. With respect to the use of the admixture of glyphosate plus insecticide on glyphosate tolerant crop, the intended used adds no further limitation to the individual components of the claimed admixture or the admixture as a whole. Thus, in an admixture composition claims, the recitation of its intended use therein provides no structural limitation to the admixture.
Restriction Status
The Elected Group invention of claims 51-54,68,69 are not allowable. See rejections above.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616